Title: To Thomas Jefferson from George Jefferson, 15 October 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 15th. Octr. 1798.
          
          Mr. Hooper has at length after disappointing me several times, taken up his note for your Tobacco which became due the 1st. instant—after deducting your draft in favor of Mr. Wickham for $:1000—which he informs me was paid at maturity.
          I hope he will be more punctual in the next payment, as his failure in this instance I am certain was owing to the fever in Philada. & N. York—which prevented his friends from disposing of bills which he had drawn on his Tobacco, and on which he depended to fulfil his contracts here; the same cause I know has occasioned several of the most respectable Merchants in this place to fail in complying with their engagements.
          
          I have heard nothing further from Mr. Pendleton & Mr. Lyons respecting Mr. Shorts money; when I do you shall be of course advised.
          I am Dear Sir Your Very Obt. Hbl: servt.
          
            Geo. Jefferson
          
          
            16th.
            Since writing the preceding I have seen Mr. Wickham who informs me that Mr. Hooper has taken up your dft: as he informed me he had done
            G.J.
          
        